Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 1 of 10 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 BRIAN RANDOLPH,

        Plaintiff,

 v.                                                       Case No:

 CAPITAL ONE BANK (USA), N.A.,

       Defendant.                                         DEMAND FOR JURY TRIAL
 _____________________________/


                             PLAINTIFF’S COMPLAINT
                         WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, BRIAN RANDOLPH (“Mr. Randolph” or

 “Plaintiff”), by and through the undersigned counsel, and hereby sues and files this

 Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendant,

 CAPITAL ONE BANK (USA), N.A. (“Defendant”), and in support thereof states as

 follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

 Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

 such Debt by using an automatic telephone dialing system or automated voice or

 prerecorded message to call Mr. Randolph’s Cellular Telephone after Mr. Randolph




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Randolph v. Capital One Bank, N.A.
                                             Page 1 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 2 of 10 PageID 2




 demanded that Defendant stop calling his Cellular Telephone, which can reasonably be

 expected to harass Mr. Randolph.

                                       Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the TCPA pursuant to 28 U.S.C. § 1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

 559.77 (1), as a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

                                                Parties

         4.      Plaintiff, Mr. Randolph, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Pinellas County, Florida, and a “debtor” or

 “consumer” as defined by Fla. Stat. § 559.55 (8).

         5.      Mr. Randolph is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 727-***-0468 (“Mr.

 Randolph’s Cellular Telephone”).

         6.      At all times material hereto, Defendant was and is an active bank, FDIC #

 33954, with its headquarters located at: 4851 Cox Road, Glen Allen, VA 23060.

                                         Statements of Fact

         7.      Mr. Randolph opened a credit card account with Defendant, which was

 assigned a unique account number under his name (“Account”).




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Randolph v. Capital One Bank, N.A.
                                              Page 2 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 3 of 10 PageID 3




        8.       Sometime thereafter, Mr. Randolph encountered financial difficulties and

 fell behind on his payments towards the Account and incurred an outstanding balance

 owed thereunder (“Debt”).

        9.       Accordingly, in or around July of 2018, Defendant began placing calls to

 Mr. Randolph’s Cellular Telephone in attempts to collect the Debt.

        10.      Mr. Randolph spoke with Defendant in or around September of 2018 and

 demanded that Defendant stop calling his Cellular Telephone.

        11.      Despite Mr. Randolph’s demand, Defendant continued to place calls to

 Mr. Randolph’s Cellular Telephone in attempts to collect the Debt.

        12.      Defendant has called Mr. Randolph’s Cellular Telephone at least one-

 hundred (100) times during the time period from September of 2018 to the present date.

        13.      Defendant called Mr. Randolph’s Cellular Telephone from several

 different telephone numbers, including, but not limited to: 800-955-6600.

        14.      All of Defendant’s calls to Mr. Randolph’s Cellular Telephone were

 placed in an attempt to collect the Debt.

        15.      Defendant has harassed Mr. Randolph due to the timing and frequency of

 Defendant’s calls.

              Count 1: Violation of the Telephone Consumer Protection Act

        16.      Mr. Randolph re-alleges paragraphs 1-15 and incorporates the same herein

 by reference.

        17.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Randolph v. Capital One Bank, N.A.
                                              Page 3 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 4 of 10 PageID 4




                          (A) to make any call (other than a call made for
                          emergency purposes or made with the prior express
                          consent of the called party) using any automatic
                          telephone dialing system or an artificial prerecorded
                          voice – (iii) to any telephone number assigned to a
                          paging service, cellular telephone service, . . . or
                          any service for which the called party is charged for
                          the call.

        18.      Mr. Randolph revoked consent to have Defendant call his Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message in or around September of 2018 when he expressly told

 Defendant to stop calling him.

        19.      Despite this revocation of consent, Defendant thereafter called Mr.

 Randolph’s Cellular Telephone at least one-hundred (100) times.

        20.      Defendant did not place any emergency calls to Mr. Randolph’s Cellular

 Telephone.

        21.      Defendant willfully and knowingly placed non-emergency calls to Mr.

 Randolph’s Cellular Telephone.

        22.      Mr. Randolph knew that Defendant called Mr. Randolph’s Cellular

 Telephone using an ATDS because he heard a pause when he answered at least one of the

 first few calls from Defendant on his Cellular Telephone before a live representative of

 Defendant came on the line.

        23.      Mr. Randolph knew that Defendant called Mr. Randolph’s Cellular

 Telephone using a prerecorded voice because Defendant left Mr. Randolph at least one

 voicemail using a prerecorded voice.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Randolph v. Capital One Bank, N.A.
                                              Page 4 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 5 of 10 PageID 5




        24.      Defendant used an ATDS when it placed at least one call to Mr.

 Randolph’s Cellular Telephone.

        25.      Under information and belief, Defendant used an ATDS when it placed at

 least ten calls to Mr. Randolph’s Cellular Telephone.

        26.      Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Mr. Randolph’s Cellular Telephone.

        27.      Under information and belief, Defendant used an ATDS when it placed all

 calls to Mr. Randolph’s Cellular Telephone.

        28.      At least one call that Defendant placed to Mr. Randolph’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.

        29.      At least one call that Defendant placed to Mr. Randolph’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        30.      At least one call that Defendant placed to Mr. Randolph’s Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.

        31.      At least one call that Defendant placed to Mr. Randolph’s Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.

        32.      At least one call that Defendant placed to Mr. Randolph’s Cellular

 Telephone was made using a prerecorded voice.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Randolph v. Capital One Bank, N.A.
                                              Page 5 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 6 of 10 PageID 6




         33.      Defendant has recorded at least one conversation with Mr. Randolph.

         34.      Defendant has recorded more than one conversation with Mr. Randolph.

         35.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Mr. Randolph, for its financial gain.

         36.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Mr. Randolph’s Cellular Telephone, with no way for

 the called party and recipient of the calls to permit, elect, or invoke the removal of the

 called party and recipient of the calls’ cellular telephone number from Defendant’s call

 list.

         37.      The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Mr. Randolph, despite individuals like Mr.

 Randolph revoking any consent that Defendant believes it may have to place such calls.

         38.      Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS

 to individual’s cellular telephones, like the calls that it placed to Mr. Randolph’s Cellular

 Telephone.

         39.      As direct evidence of Defendant’s corporate policies and procedures as

 described above, in December of 2018, YouMail identified Defendant as the number one

 volume robocaller nationwide with 29,559,800 calls placed to consumers in the month of

 December 2018, which is more than double the volume of its runner-up robocaller,



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                    Randolph v. Capital One Bank, N.A.
                                               Page 6 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 7 of 10 PageID 7




 Wells Fargo, which had 13,916,000 calls to consumers in the month of December 2018.

 See Exhibit “A.”

          40.      Defendant’s phone calls harmed Mr. Randolph by trespassing upon and

 interfering with Mr. Randolph’s rights and interests in his Cellular Telephone line.

          41.      Defendant’s phone calls harmed Mr. Randolph by wasting his time.

          42.      Defendant’s phone calls harmed Mr. Randolph by being a nuisance and

 causing him aggravation.

          43.      Defendant’s phone calls harmed Mr. Randolph by causing a risk of

 personal injury to Mr. Randolph due to interruption and distraction.

          44.      Defendant’s phone calls harmed Mr. Randolph by invading his privacy.

          45.      Defendant’s phone calls harmed Mr. Randolph by causing him anxiety.

          46.      Defendant’s phone calls harmed Mr. Randolph by causing a harm in his

 reputation.

          47.      Defendant’s phone calls harmed Mr. Randolph by causing him emotional

 distress.

          48.      Defendant’s phone calls harmed Mr. Randolph by causing him a loss of

 sleep.

          49.      Defendant’s phone calls harmed Mr. Randolph by causing him stress.

          50.      Defendant’s phone calls harmed Mr. Randolph by being an annoyance.

          51.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Randolph v. Capital One Bank, N.A.
                                                Page 7 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 8 of 10 PageID 8




              a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                 which allows for $500 in damages for each such violation;

              b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

              c. Awarding Plaintiff costs;

              d. Ordering an injunction preventing further wrongful contact by the

                 Defendant; and

              e. Any other and further relief as this Court deems just and equitable.

      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

        52.      Mr. Randolph re-alleges paragraphs 1-15 and incorporates the same herein

 by reference.

        53.      Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

                 a. Defendant violated Fla. Stat. § 559.72(7) by continuing

                     to place calls to Mr. Randolph’s Cellular Telephone

                     despite Mr. Randolph’s demand that Defendant stop

                     calling him, which can reasonably be expected to harass

                     Mr. Randolph.

        54.      As a result of the above violations of the FCCPA, Mr. Randolph has been

 subjected to unwarranted and illegal collection activities and harassment for which he has

 been damaged.

        55.      Defendant’s phone calls harmed Mr. Randolph by trespassing upon and

 interfering with Mr. Randolph’s rights and interests in his Cellular Telephone line.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Randolph v. Capital One Bank, N.A.
                                              Page 8 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 9 of 10 PageID 9




          56.      Defendant’s phone calls harmed Mr. Randolph by wasting his time.

          57.      Defendant’s phone calls harmed Mr. Randolph by being a nuisance and

 causing him aggravation.

          58.      Defendant’s phone calls harmed Mr. Randolph by causing a risk of

 personal injury to Mr. Randolph due to interruption and distraction.

          59.      Defendant’s phone calls harmed Mr. Randolph by invading his privacy.

          60.      Defendant’s phone calls harmed Mr. Randolph by causing him anxiety.

          61.      Defendant’s phone calls harmed Mr. Randolph by causing a harm in his

 reputation.

          62.      Defendant’s phone calls harmed Mr. Randolph by causing him emotional

 distress.

          63.      Defendant’s phone calls harmed Mr. Randolph by causing him a loss of

 sleep.

          64.      Defendant’s phone calls harmed Mr. Randolph by causing him stress.

          65.      Defendant’s phone calls harmed Mr. Randolph by being an annoyance.

          66.      It has been necessary for Mr. Randolph to retain the undersigned counsel

 to prosecute the instant action, for which he is obligated to pay a reasonable attorney’s

 fee.

          67.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                     Randolph v. Capital One Bank, N.A.
                                                Page 9 of 10
Case 8:19-cv-00163-SCB-SPF Document 1 Filed 01/22/19 Page 10 of 10 PageID 10




                b. Awarding actual damages;

                c. Awarding punitive damages;

                d. Awarding costs and attorneys’ fees;

                e. Ordering an injunction preventing further wrongful contact by the

                    Defendant; and

                f. Any other and further relief as this Court deems just and equitable.




                                DEMAND FOR JURY TRIAL

         Plaintiff, Brian Randolph, demands a trial by jury on all issues so triable.



   Respectfully submitted this January 22, 2019,

                                                   /s/ Michael A. Ziegler
                                                   Michael A. Ziegler, Esq.
                                                   Florida Bar No. 74864
                                                   mike@zieglerlawoffice.com

                                                   /s/ Kaelyn Steinkraus
                                                   Kaelyn Steinkraus, Esq.
                                                   Florida Bar No. 125132
                                                   kaelyn@zieglerlawoffice.com

                                                   Law Office of Michael A. Ziegler, P.L.
                                                   2561 Nursery Road, Suite A
                                                   Clearwater, FL 33764
                                                   (p) (727) 538-4188
                                                   (f) (727) 362-4778
                                                   Attorneys and Trial Counsel for Plaintiff




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Randolph v. Capital One Bank, N.A.
                                            Page 10 of 10
